                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 WINTER ENTERPRISES, LLC,                     :     Case No. 1:17-cv-360
                                              :
        Plaintiff,                            :     Judge Timothy S. Black
                                              :
 vs.                                          :
                                              :
 WEST BEND MUTUAL INSURANCE                   :
 CO.,                                         :
                                              :
        Defendant.                            :

                       ORDER DENYING
  DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS (Doc. 83)
     AND REOPENING DISCOVERY FOR A PERIOD OF SIXTY DAYS

       This civil action is before the Court on the following nine pending motions:

(1) Defendant’s motion for summary judgment (Doc. 51), (2) Plaintiff’s partial motion to

deny, or alternatively, extend time to respond to Defendant’s motion for summary

judgment (Doc. 63), (3) Plaintiff’s motion to strike Defendant’s motion for summary

judgment (Doc. 65), (4) Defendant’s motion for leave to file sur-reply (Doc. 81),

(5) Defendant’s motion for judgment on the pleadings (Doc. 83), (6) Plaintiff’s motion

for sanctions (Doc. 84), (7) Defendant’s motion to strike supplemental expert report of

Richard Graman (Doc. 100), (8) Defendant’s motion for sanctions (Doc. 104), and

(9) Defendant’s motion for leave to reopen discovery (Doc. 106). Each motion has been

fully briefed and is ripe for adjudication.




                                              1
                                   I.      BACKGROUND

       Plaintiff Winter Enterprises, LLC (“Winter”) owns and operates a business in

Hamilton County, Ohio that includes a roller rink and related goods and services (“the

Property”). (Doc. 22 ¶ 2). Winter purchased a commercial insurance policy from

Defendant West Bend Mutual Insurance Co. (“West Bend”) insuring the Property from

covered losses in exchange for premium payments (“the Policy”). (Id. ¶ 11). A storm

consisting of heavy rain and strong wind caused damage to the Property on or around

August 28, 2016, including a partial collapse of the roof and the collapse of an exterior

wall, resulting in significant water infiltration. (Id. ¶¶ 12-15). As a result of the damage,

Plaintiff asserts losses exceeding $1,215,000, which it claims are covered by the Policy.

(Id. ¶¶ 16-17).

        Plaintiff made a claim of coverage to the Defendant, and, in response, Defendant

authorized only a partial repair of the roof and did not authorize any repairs related to

collapsed wall. (Id. ¶¶ 18-20, 44). Plaintiff’s second amended complaint alleges the

“partial repair is ineffective, diminishes the value of the building, impacts the integrity of

the roof and does not fulfill Defendant’s obligations under the Policies.” (Id. ¶ 21).

Based on these factual allegations, Plaintiff asserts the following three counts: (1) breach

of contract, (2) declaratory judgment, and (3) bad faith. (Id. ¶¶ 26-47). Defendant has

asserted a counterclaim seeking a declaratory judgment that (1) by failing to cooperate in

the investigation of the claims, Plaintiff breached the terms and conditions of the Policy,

disentitling Plaintiff to any coverage under the policy, and (2) Defendant has no duty to

cover claims related to the collapsed wall. (Doc. 27 at 18).

                                              2
       On November 19, 2018, Defendant West Bend filed a motion for summary

judgment arguing that it did not breach its insurance contract with Winter or engage in

bad faith when handling Plaintiff’s insurance claim. (Doc. 51). In response, Plaintiff

filed two motions: (1) a partial motion to deny, or alternatively extend time to respond to

Defendant’s motion for summary judgment, requesting the Court to defer ruling on

Defendant’s motion for summary judgment until discovery on the bad faith claim is

completed (Doc. 63), and (2) a motion to strike Defendant’s motion for summary

judgment (Doc. 65).

       Before the Court adjudicated Defendant’s motion for summary judgment and

Plaintiff’s subsequent, related motions, Defendant next filed a motion for judgment on

the pleadings. (Doc. 83). Defendant’s motion for judgment on the pleadings seeks

judgment in its favor on Plaintiff’s claims related to the collapsed exterior wall. (Id. at

1). More specifically, Defendant argues that because a 2016 report by Plaintiff’s expert,

Richard Graman, attached to Plaintiff’s second amended complaint, states that surface

water was a potential factor, (along with wind and a tree collapse), contributing to the

collapse of the wall, the damage is not covered because of the Policy’s water-exclusion

provision and “anti-concurrence” clause. 1 (Id. at 5-6).




1
  The anti-concurrence clause in the Policy states: “We will not pay for loss or damage caused
directly or indirectly by any of the following. Such loss or damage is excluded regardless of any
other cause or event that contributes concurrently or in any sequence to the loss.” (Doc. 83 at 6).
The “Water Exclusion Endorsement” excludes coverage for damage caused by water, including
flooding and surface water. (Id.). The policy further states that “[a]n example of a situation to
which this exclusion applies is the situation where a dam, levee, seawall or other boundary or
containment system fails in whole or in part, for any reason, to contain the water.” (Id. at 7).
                                                 3
       In response, Plaintiff seeks — to the extent Defendant’s motion for judgment on

the pleadings is considered — to further amend its complaint by attaching an updated

report of Richard Graman, in which Graman employs a different method to calculate the

force of the tree collapse to conclude that “there are three factors [wind, tree collapse, and

surface water] that may have contributed to the collapse of the [wall];” however, “but for

the impact of the tree . . . the wall would not have collapsed.” (Doc. 94 at 2-3, 7; Doc.

94-1 at 3) (emphasis added). Defendant proceeded to file a separate motion to strike the

supplemental expert report of Graman on the ground that the report is an untimely

rebuttal expert report. (Doc. 100).

       Moreover, both parties have filed motions for sanctions (Doc. 84; Doc. 104), and

Defendant has filed a motion for leave to reopen discovery. (Doc. 106).

     II.     DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

       Before the Court can address the merits of Defendant’s motion for judgment on

the pleadings, the Court must first determine whether Defendant has demonstrated good

cause to excuse its untimely filing of the motion. The initial calendar order entered in

this case set a deadline of May 31, 2018 for motions directed to the pleadings and a

dispositive motions deadline of October 31, 2018. (Doc. 25). On October 1, 2018, at the

parties’ joint request, the Court extended the dispositive motions deadline to November

15, 2018. (Doc. 37). The amended calendar order did not extend the already-expired

deadline for motions directed at the pleadings. Defendant timely filed a motion for

summary judgment by the dispositive motions deadline, then proceeded to file the instant

motion for judgment on the pleadings on January 21, 2019 — over seven months after the

                                              4
deadline for motions directed to the pleadings and over two months after the deadline for

dispositive motions. (Doc. 83).

          Federal Rule of Civil Procedure 12(c) provides that a party may file a motion for

judgment on the pleadings “[a]fter the pleadings are closed—but early enough not to

delay trial.” Moreover, once a scheduling order deadline passes, a party must

demonstrate good cause under Federal Rule of Civil Procedure Rule 16(b) for failure to

adhere to the deadline. See, e.g., Stillwagon v. City of Del., 175 F. Supp. 3d 874, 892

(S.D. Ohio 2016) (finding motion for judgment on the pleadings timely because the

motion would not delay trial and was filed “considerably in advance” of the dispositive

motions deadline); Christian v. Mich. Dep’t of Corr., No. 13-13416, 2014 U.S. Dist.

LEXIS 89959, at *2-3 (E.D. Mich. July 2, 2014); Birge v. Dollar Gen. Corp., No. 4-

2531, 2006 WL 133480, at *1 (W.D. Tenn. Jan. 12, 2006); cf. Leary v. Daeschner, 349

F.3d 888, 909 (6th Cir. 2003) (applying Rule 16(b)’s good cause standard to an untimely

motion for leave to amend despite otherwise wide latitude for amendments under Rule

15(a)).

          Defendant’s motion fails under both standards, as the motion has delayed the case,

and Defendant has not demonstrated good cause for its failure to adhere to the case

calendar.

          Defendant asserted in its reply brief that the motion for judgment on the pleadings

filed on January 21, 2019 would not delay trial, scheduled for April 8, 2019. Time has

proven that to be wishful thinking. On February 26, 2019, the Court vacated the trial

date, in light of the parties’ scheduled settlement conference and the litany of pending

                                               5
motions, including defendant’s motion for summary judgment and motion for judgment

on the pleadings. The trial date has not yet been rescheduled. Filing a dispositive motion

aimed at a substantial portion of Plaintiff’s damages approximately two months away

from trial, after having already filed motion for summary judgment, has certainly

contributed to the delay in this case.

       West Bend has also failed to demonstrate “good cause” for its failure to comply

with the calendar order. “The primary measure of Rule 16’s ‘good cause’ standard is the

moving party’s diligence in attempting to meet the case management order’s

requirements.” Inge v. Rock Fin. Corp. 281 F.3d 613 (6th Cir. 2002). Courts also

consider possible prejudice to the opposing party. Id. Here, despite acknowledging the

applicability of Rule 16(b), Defendant offers no explanation whatsoever for filing its

motion for judgment on the pleadings seven months after the deadline for motions

directed at the pleadings and two months after the deadline for dispositive motions. Nor

does Defendant acknowledge having already filed a motion for summary judgment, in

which Defendant could have seemingly raised its water-exclusion/anti-concurrence

clause argument. 2 In addition, permitting Defendant to seek a ruling on a substantial

portion of Plaintiff’s claims after the close of discovery and submission of expert reports,

based solely on the second amended complaint and the attached 2016 report of Richard

Graman, which has since been supplanted by a 2017 expert report, would prejudice the

Plaintiff. Thus, because Defendant has not so much as alleged diligence in attempting to


2
 Defendant raises this argument for the first time in its reply brief in support of its motion for
summary judgment. (See Doc. 74 at 8).
                                                  6
comply with the calendar order, and because considering the motion at this stage would

prejudice Winter, the Court finds that Defendant has failed to demonstrate good cause for

its belated motion for judgment on the pleadings.

       Rather than attempt to show diligence, Defendant argues the Court should

consider its untimely motion for the sake of efficiency, as the motion presents a purely

legal issue that will have to be resolved before or in the course of trial. (Doc. 99 at 3-4)

(citing Eischeid v. Dover Const., Inc., 217 F.R.D. 448, 455 (N.D. Iowa 2003)). However,

the Court does not find that considerations of efficiency warrant excusing West Bend

from the dictates of Rule 16. Doing so would undermine the purpose of the scheduling

order, exemplified by the haphazard progress of this case.

       In addition, Defendant presents its water exclusion argument as a cut-and-dry

inquiry, arguing that because Plaintiff’s 2016 expert report states water contributed to the

wall’s collapse, the damage is not covered. However, the Court is not convinced that the

precedent cited by Defendant, which involves multiple, undisputed causes of property

damage, is conclusive here (at least as to the damage to the wall itself) where three forces

— wind, water, and a tree collapse — simultaneously acted on the wall, with the parties’

experts disagreeing on the water’s contribution. The parties have failed to fully brief the

causation issue, and the Court is reluctant to make a ruling at this late stage in the

litigation based solely on the Plaintiff’s expert’s 2016 report. Therefore, Defendant’s

motion for judgment on the pleadings is dismissed as untimely.




                                              7
                    III.    CROSS MOTIONS FOR SANCTIONS AND
                            DEFENDANT’S MOTION TO REOPEN DISCOVERY

       Also pending before the Court are the parties’ cross-motions for sanctions (Docs.

84, 104) and the parties’ responsive briefing (Docs. 93, 101, 109, 114). In addition,

Defendant filed a related motion to reopen discovery (Doc. 106), which has been fully

briefed (Docs. 110, 115).

       Both sides come before the Court with unclean hands; and thus, the Court declines

to grant the severe sanctions sought by the Plaintiff. To the extent both sides engaged in

misconduct in the course of discovery, an extension of the period of discovery will

sufficiently alleviate prejudice to either party and get the case back on track for a timely

resolution on the merits.

       Plaintiff seeks sanctions pursuant to Federal Rules of Civil Procedure 26(g) and

37, as well as the Court’s inherent authority based on alleged misconduct relating to two

categories of discovery: (1) written discovery and (2) depositions. (Doc. 84). Plaintiff

argues that West Bend did not fully comply with Plaintiff’s discovery requests,

withholding relevant, non-privileged information — exemplified by a belated disclosure

of its “Claim Activity Log” and 263 pages of documents prior to a December 2018

discovery call with the Court. (Id. at 13-16). Plaintiff specifically notes that Defendant

continues to withhold the underwriting file on the basis of privilege, without having

provided a privilege log. (Id. at 16).

       In addition, Plaintiff asserts that defense counsel made numerous improper

“speaking objections” during the depositions of two defense witnesses and that the


                                              8
designated representative of West Bend, Cathy Lanier, was not able to answer questions

during her deposition regarding “Defendants’ Responses to Plaintiff’s First Set of

Interrogatories and Request for Production of Documents,” a subject area identified in

Plaintiff’s notice of deposition. (Id. at 17-30; Doc. 54 at 3). As a sanction for this

alleged conduct, Plaintiff seeks default judgment on the issue of liability, or alternatively,

that the Court reopen all discovery and exclude all witnesses and evidence proffered by

West Bend, plus attorney’s fees and costs associated with the sanctions motion. (Doc. 84

at 39).

          In response, West Bend admits to inadvertently delaying disclosure of the 263

documents identified by Plaintiff, but denies Plaintiff’s assertion that it acted in bad faith.

(Doc. 93, at 17, 25-26). As a concession, West Bend has offered to reopen depositions,

and to pay the court reporter costs and has further stated that West Bend will not oppose

efforts by Winter to obtain a bad faith expert. (Id. at 17-18, 18 n.36; Doc. 81-2). In

addition, Defendant has offered to have its IT department employ search terms provided

by Plaintiff to check for any missing documents, at West Bend’s expense. (Doc. 93 at 11,

19; Doc. 101 at 10). Plaintiff does not dispute that Defendant has made these offers, but

does not believe these measures would adequately offset the prejudice Plaintiff claims to

have suffered as a result of preparing its case without complete information.

          West Bend separately moves for sanctions under Federal Rule of Civil Procedure

11 and the Court’s inherent authority, alleging that Plaintiff filed a frivolous complaint

and concealed material documents. (Doc. 104). Here, Defendant reiterates the

substantive argument it made in its motion for judgment on the pleadings — asserting

                                               9
that Plaintiff’s claims for recovery related to the collapsed wall are frivolous based on the

Policy’s water-exclusion and anti-concurrence provisions. (Id. at 3-14). Defendant

further argues that Plaintiff concealed relevant documents pertaining to the preexisting

condition of the Property’s roof. 3 (Id. at 14-15). Defendant seeks the following

sanctions: “(1) penalties sufficient to deter future conduct of a similar nature; and (2) all

reasonable attorney’s fees, costs, and expenses incurred by West Bend in defending

against this litigation.” (Doc. 104, at 20).

       A.      Written Discovery

       District courts have broad discretion to fashion appropriate sanctions. Williamson

v. Recovery Ltd. P’ship, 826 F.3d 297, 306 (6th Cir. 2016); Toth v. Grand Trunk R.R.,

306 F.3d 335, 343 (6th Cir. 2002). With respect to Plaintiff’s allegation that Defendant

failed to produce relevant documents, and Defendant’s allegation that Plaintiff failed to

produce documents related to repairs/remodeling of the Property’s roof, the Court finds

that this issue is essentially a “wash.” See State Auto. Mut. Ins. Co. v. Burke, No. 3:11-

cv-536, 2013 WL 1386663, at *2 (E.D. Tenn. Apr. 4, 2013).

       Rule 26(g)(3) provides that “[i]f a certification violates this rule without

substantial justification, the court, on a motion or on its own, must impose an appropriate

sanction on the signer, the party on whose behalf the signer was acting, or both. The


3
  Plaintiff’s alleged concealment of documents related to the condition of the roof also forms the
basis of Defendant’s pending motion to reopen discovery. (Doc. 106). Defendant’s motion to
reopen discovery further asserts that more discovery is needed based on the recent declaration of
Craig Johnson of Deer Park Roofing, in which Johnson states he was under the impression that a
certain portion of the roof (which collapsed) was going to be torn down to create a different
entrance to the property. (Id. at 4-5).
                                                10
sanction may include an order to pay the reasonable expenses, including attorney’s fees,

caused by the violations.” Defendant violated this Rule by admittedly failing to produce

all documents responsive to Plaintiff’s document requests. (Doc. 93 at 19). See, e.g.,

Lankford v. Reladyne, LLC, No. 1:14-cv-682, 2015 WL 7888390, at *4 (S.D. Ohio Dec.

4, 2015). While Defendant states this was an inadvertent “mishap,” it provides no

justification, let alone “substantial justification” for its failure to provide the documents. 4

       However, Plaintiff is guilty of the same. Winter initially responded to Defendant’s

request for any records related to the “repair” or “replacement” of any portion of the

Property by stating “[a]ll documents were destroyed in the loss of August, 2016.” (Doc.

104 at 14-15). Then, in December of 2018, Plaintiff produced a commercial appraisal

report from HKC Roofing pertaining to proposed work on the Property’s roof. (Id. at 15;

Doc. 56). In a subsequent deposition, Winter testified that he had the appraisal in an e-

mail and provided it to counsel, but that the documents were never disclosed in the course

of the litigation. (Doc. 95-1, at 13-14). Winter also testified that he provided counsel

with documents pertaining to roof work by a second company, Molloy Roofing, that were

not disclosed to Defendant. (Id. at 15-17). Plaintiff’s argument that the roofing

appraisals were outside the scope of the request because they did not pertain to the

collapsed section of the roof and involved “remodeling” rather than a “replacement” or

“repair” are unconvincing. (Doc. 109 at 8-9). Plaintiff provides no other explanation for



4
 Defendant’s argument that Plaintiff’s motion for sanctions should be denied because Plaintiff
did not comply with Rule 11’s safe harbor provision is misplaced, as Plaintiff does not seek
sanctions under Rule 11.
                                               11
failing to provide these documents.

       Although sanctions under Rule 26(g) are mandatory, courts have the discretion to

determine an appropriate sanction. Plaintiff rightly points out that Defendant fails to cite

to Rule 26, instead relying on the Court’s inherent authority to issue sanctions and on

Rule 11, which is expressly inapplicable to discovery responses. Fed. R. Civ. P. 11(d);

Jones v. Ill. Cent. R.R. Co., 617 F.3d 843, 856 (6th Cir. 2010). Yet, this failing on the

part of Defendant does not preclude sanctions against Plaintiff under Rule 26, which

permits a court to issue sanctions for violations therein “on its own motion.” Fed. R. Civ.

P. 26(g)(3). As a sanction, based on the parties’ incomplete production of documents, the

Court will reopen discovery for a period of sixty days. The scope of discovery that each

side may pursue during this period of time will be defined below.

       The Court does not find additional, more severe sanctions appropriate under the

court’s inherent authority, as both parties are before the Court with unclean hands. See

Thomas v. Schwab, No. 09-cv-13632, 2012 WL 6553773, at *1 (E.D. Mich. Dec. 14,

2012). This includes the sanction of default judgment, which is considered a measure of

last resort, and requires consideration of, among other things, whether the court warned

the sanctioned party that failure to cooperate could result in default and whether less

drastic sanctions were imposed or considered. Grange Mut. Cas. Co. v. Mack, 270 F.

App’x 372, 376 (6th Cir. 2008). The Court has not issued any prior orders in this case

warning Defendant of the potential for default with respect to written discovery

responses. The sanction of default judgment under Rule 37(b) for failure to comply with

a prior discovery order is not on the table, nor would it be appropriate under the

                                             12
circumstances. However, both parties are now advised that further misbehavior will

likely result in the imposition of severe sanctions, including entry of adverse judgment.

       On another score, while Plaintiff cites to Rule 37(a), which permits a motion to

compel discovery, Plaintiff does not expressly move to compel production of discovery.

Plaintiff notes that it requested the underwriting file pertaining to its insurance claim, but

that West Bend continues to withhold the file on the basis of privilege without providing

a privilege log. (Doc. 84 at 35 n.3). Plaintiff uses the fact of Defendant’s withholding of

the underwriting file to argue that it does not know to what extent Defendant continues to

withhold other relevant information. (See Doc. 84-1, at 12). Yet, Plaintiff does not

request that the Court compel Defendant to produce the file. Accordingly, the Court will

not order as much at this time.

       B.     Deposition Conduct

       In addition, the Court finds that sanctions are not warranted based on defense

counsel’s alleged conduct during the depositions of witnesses Pat Slattery and Mike

Fannon, nor based on defense counsel’s preparation of West Bend’s designated witness,

Cathy Lanier. Federal Rule of Civil Procedure 30(d)(2) allows for sanctions, including

expenses and attorney’s fees, “on a person who impedes, delays, or frustrates the fair

examination of the deponent.” Plaintiff asserts that defense counsel made numerous

“speaking objections” — or coached the witnesses on how to answer — during the

depositions of Fannon and Slattery. (Doc. 84 at 18-25). However, upon examining the

excerpted transcripts supplied by Plaintiff, the Court finds that defense counsel’s

objections did not constitute speaking objections or witness coaching. The objections by

                                              13
Attorney Connick in the excerpt are succinct (aside from the privilege objection,

discussed separately) and are followed by counsel allowing the witness to answer. (Id.).

       Plaintiff also asserts that defense counsel’s objections to questions regarding

Fannon’s conversations with West Bend’s counsel prior to his deposition were baseless.

(Doc. 18-23). During the deposition, West Bend’s counsel argued that the conversation

between defense counsel and Fannon, its independent adjuster, was protected by

attorney-client privilege. Although there is no Ohio case law on point, existing

precedent, at a minimum, suggests that attorney-client privilege exists between counsel

for an insurance company and that insurance company’s independent adjuster. See

Breech v. Turner, 712 N.E.2d 776, 781 (Ohio Ct. App. 1998) (finding attorney-client

privilege protected document containing statements between insured and adjuster

investigating the claim). Plaintiff cites no case law in support of its argument to the

contrary, either in its motion or reply brief. Plaintiff does point out, in a footnote, that

Ohio courts have limited the scope of attorney-client privilege in insurance cases to

information obtained by counsel after the denial of a claim. (See Doc. 101 at 19 n.2).

Yet, the statements at issue here, between Fannon and West Bend’s attorney, were made

just prior to Fannon’s deposition, which occurred after the claim was denied and when

litigation was well underway.

       Plaintiff also claims defense counsel’s objections to questions regarding Fannon’s

payments as “proprietary” information were “baseless” but does not develop this

argument beyond stating that counsel gave no explanation for this objection. (Doc. 84 at

9). Plaintiff also makes, but does not develop, an argument that West Bend’s counsel

                                              14
obstructed the deposition of Slattery by making objections based on “speculation” and

“asked and answered.” (Doc. 84 at 25). Because these arguments are not adequately

developed, the Court will not give them further attention. See United States v. Winkle,

477 F.3d 407, 421 (6th Cir. 2007) (“Issues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived.”). In

short, Plaintiff has not demonstrated sanctions are warranted based on defense counsel’s

conduct at the depositions of Fannon and Slattery.

       Plaintiff further claims that sanctions are warranted due to West Bend’s failure to

adequately prepare its designated representative for her deposition. (Doc. 84 at 26). Rule

30(b)(6) states that in its notice of deposition, a party may name a private corporation,

describing “with reasonable particularity the matters for examination.” It is then up to

the company to designate one or more representatives, who “must testify about

information known or reasonably available” to the company. Fed. R. Civ. P. 30(b)(6).

Plaintiff’s notice of deposition of West Bend’s designated representative listed as a topic

of inquiry, “Defendants’ Responses to Plaintiff’s First Set of Interrogatories and Request

for Production of Documents.” (Doc. 54 at 3). West Bend’s designated representative,

Cathy Lanier, was able to answer questions regarding the substance of the documents

West Bend produced in response to Plaintiff’s request for production, but she was unable

to answer questions regarding the methods of collecting the documents or other

information in response to Plaintiff’s interrogatories — instead deferring to West Bend’s

“legal department.” (Doc. 84 at 26-30; Doc. 93 at 40-41). Based on the notice of

deposition, which listed as a topic of the deposition, “Defendants’ Responses to

                                             15
Plaintiff’s First Set of Interrogatories and Request for Production of Documents,” West

Bend adequately prepared its representative to answer questions regarding the substance

of those responses. Plaintiff should have more specifically identified that it was seeking

information regarding the discovery collection process. Further, there is no evidence in

the record that Plaintiff sought a second deposition of Lanier or of someone from the

legal department to seek this information. Sanctions are not warranted.

       C.      Frivolous Complaint

       Finally, Defendant’s argument that Plaintiff should be sanctioned under Rule 11

for filing a frivolous complaint is not well-taken. Defendant, repeating the water-

exclusion argument from its motion for judgment on the pleadings, argues that Plaintiff’s

initial and amended complaints assert frivolous claims for damages pertaining to the

collapse of the Property’s exterior wall, because at various times, Plaintiff’s expert has

acknowledged that water may have been a contributing cause to the collapse of the

Property’s exterior wall. 5 (Doc. 104). Defendant argues that Front Row Theater, Inc. v.

American Manufacturer’s Mutual Insurance Co. is definitive on this issue, because, in

that case, the Sixth Circuit held that coverage was excluded where water was a

“contributing cause” of the damage and where the insurance policy contains both an

“anti-concurrence” clause and a water-exclusion provision. (Id. at 11) (citing Front Row

Theater, 18 F.3d 1343, 1347 (6th Cir. 1994)). However, as Plaintiff points out, here —



5
  It should be noted that the parties focus their attention on damage to the wall itself rather than
damage to the interior of the property following the wall’s collapse. Thus, the Court’s analysis is
similarly limited.
                                                16
unlike in the case law Defendant cites — the cause of damage to the wall is a contested

issue. In Front Row Theater, it was uncontested that the excluded event caused some

amount of damage to the property, whereas here, the parties contest whether the excluded

event (surface water) was a cause of damage to the wall, triggering application of the

anti-concurrence clause. See 18 F.3d at 1347 (“[A]lthough, as the plaintiff argues, some

of the water which caused the damage . . . did not fall within the definition of surface

water, coverage is still not warranted[,]” [because] “[w]hen damage to an insured’s

property is caused by both a covered and an excluded event, coverage may be expressly

precluded by the language in the policy.”). Without addressing the merits of Plaintiff’s

argument, the Court rejects Defendant’s assertion that Plaintiff’s complaint(s) assert

frivolous claims for damages pertaining to the wall’s collapse, particularly bearing in

mind that the test for frivolousness under Rule 11 is higher than that of Rule 12(b)(6).

See Tahfs v. Proctor 316 F.3d 584, 595 (6th Cir. 2003).

       D.     Reopening Discovery

       Reopening discovery for a period of sixty days, for a limited purpose, will serve as

an appropriate sanction for both parties’ failure to fully disclose relevant written

discovery. In addition, the Court notes that despite the volume of filings, including cross-

motions for sanctions, the parties are seemingly in agreement that additional discovery is

needed to move this case forward. In response to Defendant’s motion for summary

judgment, Plaintiff requested that the Court defer ruling on the motion so that it could

pursue further discovery related Plaintiff’s bad faith claims, including obtaining West

Bend’s underwriting file. (See Doc. 63). Plaintiff also requested that the Court reopen all

                                             17
discovery, as a lesser, alternative sanction in its sanctions motion. (Doc. 84 at 39). In

Plaintiff’s motion for sanctions, Plaintiff particularly notes that Defendant continues to

withhold the underwriting file. (Doc. 84 at 16). Thus, Plaintiff may take advantage of

this renewed discovery period to pursue the underwriting file, or associated privilege log.

In addition, as previously offered by the Defendant, Plaintiff may re-depose Cathy

Lanier, Mike Fannon, or Pat Slattery for the limited purpose of seeking information

pertaining to Plaintiff’s bad faith claims, with West Bend paying the court reporting

costs. (See Doc. 93 at 20 n.39).

       Turning to the scope of discovery that Defendant will be able to pursue during this

sixty-day period, the Court notes that, in its motion to reopen discovery, Defendant

specifically requests an opportunity to:

       (1)    Depose relevant and knowledgeable persons at HKC Roofing,
       Molloy Roofing, and Deer Park Roofing regarding the work they
       performed, the work they were requested to perform, work they were not
       requested to perform, condition of the property prior to the storm event,
       knowledge, if any, regarding the proposed tear down;

       (2)   Get relevant documents and depose relevant persons regarding the
       proposed tear down and condition of the roof predating the storm event;

       (3)    Re-depose Scott Winter regarding the proposed tear down and
       actions taken by him and/or his agents during the claims adjustment and
       administration process;

       (4)    Develop information for and seek leave to amend West Bend’s
       expert disclosures to include a roofing and/or building expert related to the
       preexisting damage and condition of the property that predated the storm
       event; and

       (5)  Issue additional interrogatories and requests for production of
       documents related to this issue.


                                             18
(Id. at 7).

        Plaintiff does not oppose Defendant’s request to reopen discovery to the extent

that Defendant is permitted to depose the roofing company representatives, with a two-

hour time cap. (Doc. 110 at 9). The Court finds that Defendant’s second and fifth

requests are too vague, and would unduly prejudice the Plaintiff. Additionally, the Court

agrees with Plaintiff that a two-hour time limit on further depositions is appropriate

considering the narrow scope of additional information sought.

        Accordingly, as a sanction for Plaintiff’s failure to disclose relevant information

related to the condition of the roof, Defendant will be permitted to use the reopened

period of discovery to (1) “Depose relevant and knowledgeable persons at HKC Roofing,

Molloy Roofing, and Deer Park Roofing regarding the work they performed, the work

they were requested to perform, work they were not requested to perform, condition of

the property prior to the storm event, knowledge, if any, regarding the proposed tear

down,” (2) “Re-depose Scott Winter regarding the proposed tear down and actions taken

by him and/or his agents during the claims adjustment and administration process,” and

(3) “Develop information for and seek leave to amend West Bend’s expert disclosures to

include a roofing and/or building expert related to the preexisting damage and condition

of the property that predated the storm event.” (Doc. 106 at 7). Each additional

deposition shall be limited to two hours. 6




6
  As such, Defendant’s motion to reopen discovery (Doc. 106) is granted in part, to the extent
that the Court has permitted Defendant to pursue this additional discovery.
                                               19
                       IV.    REMAINING PENDING MOTIONS

       A further matter that must be addressed is Plaintiff’s request for leave to amend its

complaint in order to attach an updated report of its expert Richard Graman. (Doc. 94 at

7). Plaintiff made this request in response to Defendant’s motion for judgment on the

pleadings, asking that leave to amend the complaint be granted “to the extent the Motion

is considered.” (Id.). Because the Court does not address Defendant’s motion for

judgment on the pleadings, Plaintiff’s request is moot. Relatedly, Defendant’s pending

motion to strike supplemental expert report of Richard Graman (Doc. 100) is denied as

moot. To the extent Plaintiff wishes to supplement the expert report of Richard Graman,

it may file a motion to that effect. The Court notes that Federal Rule of Procedure 26(e)

requires supplementation of expert reports known to be “incomplete or inaccurate.”

However, supplementation is limited to “correcting inaccuracies, or filling the interstices

of an incomplete report based on information that was not available at the time of the

initial disclosure.” Antioch Co. Litig. Trust v. McDermott Will & Emery, LLP, No. 3:09-

cv-218, 2016 WL 8257680, at *2 (S.D. Ohio July 15, 2016). Accordingly, Plaintiff

should be prepared to adequately justify any supplemental report it wishes to submit, and

will not be permitted to “supplement” Graman’s report to present a change of opinion

based on information known at the time of the previously-submitted report.

       Finally, in light of the extended period of discovery, Defendant’s motion for

summary judgment (Doc. 51) is denied as premature. Plaintiff’s related partial motion to

deny, or alternatively, extend time to respond to defendant’s motion for summary

judgment (Doc. 63) and motion to strike defendant’s motion for summary judgment

                                            20
(Doc. 65), as well as Defendant’s motion for leave to file sur-reply (Doc. 81), are each

denied as moot.

                                   V.     CONCLUSION

       Based on the forgoing, the Court ORDERS that:

       1) Defendant’s motion for summary judgment (Doc. 51) is DENIED without
          prejudice.

       2) Plaintiff’s partial motion to deny, or alternatively, extend time to respond to
          Defendant’s motion for summary judgment (Doc. 63) is DENIED as moot.

       3) Plaintiff’s motion to strike Defendant’s motion for summary judgment (Doc.
          65) is DENIED as moot.

       4) Defendant’s motion for leave to file sur-reply (Doc. 81) is DENIED as moot.

       5) Defendant’s motion for judgment on the pleadings (Doc. 83) is DENIED as
          untimely.

       6) Plaintiff’s motion for sanctions (Doc. 84) is GRANTED in part and DENIED
          in part as set forth in this Order.

       7) Defendant’s motion to strike supplemental expert report of Richard Graman
          (Doc. 100) is DENIED as moot.

       8) Defendant’s motion for sanctions (Doc. 104) is GRANTED in part and
          DENIED in part as set forth in this Order.

       9) Defendant’s motion to reopen discovery (Doc. 106) is GRANTED in part and
          DENIED in part as set forth in this Order.

       10) Discovery is hereby REOPENED for a period of sixty days for the limited
          purposes set forth in this Order. A Status Conference by telephone is set for
          9/30/2019 at 1:30 p.m. COUNSEL SHALL CALL: 1-888-684-8853; Access
          code: 8411435; Security code: 123456, and wait for the Court to join the
          conference.




                                             21
      IT IS SO ORDERED.



Date: July 29, 2019
                               Timothy S. Black
                               United States District Judge




                          22
